Name: Council Regulation (EEC) No 1205/82 of 18 May 1982 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/42 Official Journal of the European Communities 20 . 5. 82 COUNCIL REGULATION (EEC) No 1205/82 of 18 May 1982 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the 1979 Act of Accession, and in particular Article 72 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular Article 16 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (3), as last amended by Regu ­ lation (EEC) No 1116/81 (*), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee (6), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas, in accordance with Article 1 (3) of the above Regulation , the marketing years for the products in question are as follows :  for cauliflowers, from 1 May to 30 April ,  for tomatoes, from 1 January to 31 December,  for peaches, from 1 May to 31 October,  for mandarins, from 1 October to 15 May,  for oranges, from 1 October to 15 July,  for aubergines, from 1 January to 31 December,  for apricots, from 1 May to 31 August ; Whereas, however, pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price or buying-in price must be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; Whereas, when the basic prices and buying-in prices for fruit and vegetables are fixed, account should be taken of the aims of the common agricultural policy and the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three preceding years on the most representative producer markets within the Community for a product with defined commercial characteristics, such as variety or type, quality class, size and packaging, whereas the buying-in prices must be fixed by reference to the basic price in accordance with Article 16 (3) of Regulation (EEC) No 1035/72 ; Whereas, as regards Greece, in accordance with Article 74 of the Act of Accession , moves towards alignment of basic prices and buying-in prices should be made in accordance with Article 59 (2) (a), (3 ) (a) and (b) of that Act, with the exception of lemons to which , pursuant to Article 60 of that Act, common prices apply as from the 1982/83 marketing year ; Whereas the amount of the financial compensation for oranges, mandarins, Clementines and lemons must be fixed in accordance with the criteria laid down in Article 7 (2) of Regulation (EEC) No 2511 /69 ; whereas, pursuant to Article 76 of the 1979 Act of Accession , such compensation is to be introduced in Greece according to the timetable laid down in Article 68 (2) (b) of the said Act,  for lemons, from 1 June to 31 May,  for pears, from 1 June to 31 May,  for table grapes , from 1 May to 30 April ,  for apples, from 1 July to 30 June, (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) See page 36 of this Official Journal . ( &gt;) OJ No L 318 , 18 . 12 . 1969 , p . 1 . (&lt;) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (j OJ No C 104, 26 . 4. 1982, p . 25 . (A OJ No C 114, 6 . 5 . 1982, p . 1 . 20 . 5 . 82 No L 140/43Official Journal of the European Communities Article 2HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the financialcompensation for oranges, mandarins, Clementines and lemons shall be as set out in Annex II .For the 1982/83 marketing year, the basic prices and the buying-in prices for fruit and vegetables, the periods during which they apply and the standard qualities to which they relate shall be as set out in Annex I. Article 3 This Regulation shall enter into force on 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER No L 140/44 Official Journal of the European Communities 20 . 5 . 82 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period 1 May 1982 to 30 April 1983 Basic price Buying-in price ECU/ 1 00 kg net ECU/ 1 00 kg net May 19-52 8-51 June 22-82 9-90 July 20-03 8-63 August 2003 8-63 September 21-80 9-27 October 22-69 9-64 November 18-76 8-12 December 18-76 8-12 January 18-76 8-12 February 17-36 7-49 March 18-37 7-87 April 18-62 8-12 These prices relate to the following packed products :  cauliflowers 'with leaves' of Quality Class I , for the months of May, November, December, January, Febuary, March and April,  'trimmed' cauliflowers of Quality Class I , for the months of June, July, August, September and October. TOMATOES For the period 1 June to 30 November 1982 Basic price ECU/ 1 00 kg net Buying-in price ECU/ 1 00 kg net Greece Other Member States Greece Other Member States June : first 10 days second 10 days 2003 28-60 8-37 11-91 third 10 days 18-51 2606 7-91 11-15 July 16-99 23-52 7-08 9-76 August 15-54 21-11 6-54 8-87 September 16-30 22-38 6-84 9-37 October 17-41 24-60 7-21 1015 November 19-96 28-47 8-67 12-42 These prices relate to packed ' round' and 'ribbed tomatoes of Quality Class I , size 57/67 mm. 20 . 5. 82 Official Journal of the European Communities No L 140/45 AUBERGINES For the period 1 July to 31 October 1982 Basic price Buying-in price ECU/ 1 00 kg net ECU/ 1 00 kg net July to October 1603 6-42 These prices relate to the following packed products :  elongated aubergines of Quality Class I , size over 40 mm,  globus aubergines of Quality Class I , size over 70 mm. PEACHES (excluding nectarins) For the period 1 June to 30 September 1982 Basic price ECU/ 1 00 kg net Buying-in price ECU/ 1 00 kg net Greece Other Member States Greece Other Member States June July to September 34-17 32-65 45-22 42-93 20-88 20-13 27-61 26-48 These prices relate to the following packed products :  peaches of the Fior di Maggio (May Flower) variety, Quality Class 1 , size 51 /61 mm, for the month of June,  peaches of the Amsden , Charles Ingouf and Sant'Anna varieties, Quality Class I , size 61 /67 mm , for the month of July,  peaches of the Red Haven and Fair Haven varieties Quality Class I , size 61 /67 mm, for the month of August,  peaches of the J. H. Hale variety, Quality Class I , size 61 /67 mm, for the month of September. APRICOTS For the period 1 June to 31 July 1982 Basic price Buying-in price ECU/ 100 kg net ECU/ 1 00 kg net June and July 42-31 25-39 These prices relate to packed products of Quality Class I of a size over 30 mm. No L 140/46 Official Journal of the European Communities 20. 5 . 82 LEMONS For the period 1 June 1982 to 31 May 1983 Basic price ECU/100 kg net Buying-in price ECU/ 1 00 kg net June 43-24 2614 July 44-25 26-77 August 44-12 26-64 September 39-43 25-24 October 37-26 24-99 November 36-25 21-94 December 35-62 21-69 January 36-63 22-20 February 35-37 21-57 March 36-76 22-20 April 38-41 23-21 May 39-29 23-72 These prices relate to packed lemons of Quality Class I , size 53/62 mm . PEARS (other than perry pears) For the period 1 July 1982 to 30 April 1983 Basic price ECU/ 1 00 kg net Buying-in price ECU/ 1 00 kg net Greece Other Member States Greece Other Member States July 29-64 27-61 15-14 14-20 August 26-99 25-71 14-60 13-81 September 25-39 24-56 13-73 13-19 October 26-81 25-58 13-73 13-19 November 27-35 25-97 14-08 13-44 December 27-87 26-34 14-60 13-81 January to April 28-22 26-59 14-96 14-07 These prices relate to the following packed products : (a) pears of the Dr Jules Guyot and Coscia varieties, Quality Class I, size 60 mm or more, for the month of July ; (b) pears of the Dr Jules Guyot, Clapp's favourite , Bon Chretien Williams, Coscia and Crystallis varieties , Quality Class I , size 60 mm or more, for the month of August ; (c)  pears of the Bon Chretien Williams, Conference and Crystallis varieties , Quality Class I , size 60 mm or more for the months of September and October ;  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more, for the months of September and October ; (d)  pears of the Conference , Alexandrine Douillard and Crystallis varieties , Quality Class I , size 60 mm or more , for the month of November,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more, for the month of November . (e)  pears of the Conference and Crystallis variety , Quality Class I, size 60 mm or more, for the months December to April ,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more, for the months December to April . 20 . 5. 82 Official Journal of the European Communities No L 140/47 TABLE GRAPES For the period 1 August to 31 October 1982 Basic price Buying-in price ECU/100 kg net ECU/ 1 00 kg net August 33-62 21-68 September and October 29-82 18-25 These prices relate to packed table grapes of the Regina dei Vigneti , Soultanine and Regina (Menna ­ vacca bianca, Rosaki , Dattier de Beyrouth) varieties , Quality Class I. APPLES (other than cider apples) For the period 1 August 1982 to 31 May 1983 Basic price ECU/ 100 kg net Buying-in price ECU/ 100 kg net August 25-36 12-92 September 25-36 12-92 October 25-36 1304 November 26-07 13-47 December 28-46 14-58 January to May 30-86 15-68 These prices relate to the following packed products : (a) apples of the James Grieve variety, Quality Class I , size 70 mm or more, for the month of August ; (b)  apples of the James Grieve, Golden Delicious , Red Delicious , and Starking Delicious varieties , Quality Class I , size 70 mm or more , for the month of September ;  apples of the Reine des reinettes variety, Quality Class I , size 65 mm or more, for the month of September ; (c) apples of the Golden Delicious, Red Delicious , and Starking Delicious varieties , Quality Class I , size 70 mm or more , for the months October to March ; (d) apples of the Golden Delicious variety, Quality Class I , size 70 mm or more for the months April and May. MANDARINS For the period 16 November 1982 to 28 February 1983 Basic price ECU/ 1 00 kg net Buying-in price ECU/ 100 kg net Greece Other Member States Greece Other Member States 16 to 30 November 39-01 44-09 25-65 29-00 December 3871 43-71 25-24 28-49 January 38-30 43-21 24-62 27-73 February 36-95 41-55 24-21 27-22 These prices relate to packed mandarins of Quality Class I , size 54/64 mm . No L 140/48 20 . 5 . 82Official Journal of the European Communities SWEET ORANGES For the period 1 December 1982 to 31 May 1983 Basic price ECU/ 1 00 kg net Buying-in price ECU/100 kg net Greece Other Member States Greece Other Member States December 31-79 39-63 20-69 25-80 January 29-38 36-08 19-49 24-03 February 29-81 36-70 19-84 24-54 March 31-10 38-61 20-01 24-79 April and May 31-53 39-24 20-18 25-04 These prices refer to the following packed products :  oranges of the Moro variety, Quality Class I , size 67/80 mm for the month of December. However, the recordings referred to in Article 19 ( 1 ) and (3) of Regulation (EEC) No 1035/72 shall also be made on the basis of prices registered in representative markets at production, for packed oranges of the Navel variety, Quality Class I , size 67/80 mm ; in such a case the prices, possibly reduced by the cost of packaging which is included, shall be subject to a coefficient of 1-11 ;  oranges of the Sanguinello and Navel varieties, Quality Class I , size 67/80 mm, for the months January to May. However, for the months of January and February, the recordings referred to in Article 19 ( 1 ) and (3) of Regulation (EEC) No 1035/72 shall also be made on the basis of the prices registered in representative markets at production for packed oranges of the Moro variety, Quality Class I , size 67/80 mm ; in such a case the prices , possibly reduced by the cost of packaging which is included, shall be subject to a coefficient of 0-90 . N.B. : The prices quoted in this Annex do not include the cost of the packaging in which the product is presented. 20. 5. 82 Official Journal of the European Communities No L 140/49 ANNEX II Amount of financial compensation for the 1982/83 marketing year Greece Other Member States SSI 14-37 ECU per 100 kilograms net for oranges of the Moro, Tarocco, Ovale calabrese, Belladonna, Navel and Valencia late varieties 4-73 1 2-33 ECU per 100 kilograms net for oranges of the Sanguinello variety 3-12 812 ECU per 100 kilograms net for oranges of the Sanguigno and Biondo comune vaneties 4-71 12-22 ECU per 100 kilograms net for mandarins 2*58 6-43 ECU per 100 kilograms net for Clementines 3-14 7-86 ECU per 100 kilograms net for lemons N.B. : Financial compensation is granted only in respect of products belonging to Quality Classes Extra and I.